952 F.2d 396
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John REEVES-BEY, Plaintiff-Appellant,v.J.T. HADDEN, Defendant-Appellee.
No. 91-7634.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 20, 1991.Decided Dec. 27, 1991.As Amended April 2, 1992.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  (CA-90-480-CRT-H;  CA-90-481-HC-F), Malcolm J. Howard, District Judge.
John Reeves-Bey, appellant pro se.
Stephen Aubrey West, Assistant United States Attorney, Raleigh, N.C., for appellee.
E.D.N.C.
AFFIRMED.
Before DONALD RUSSELL, WIDENER and K.K. HALL, Circuit Judges.
OPINION
PER CURIAM:


1
John Reeves-Bey appeals from the district court's order denying relief in this 42 U.S.C. § 1983 (1988)/habeas corpus action.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm the district court's grant of summary judgment.   Reeves-Bey v. Hadden, Nos.  CA-90-480-CRT-H;  CA-90-481-HC-F (E.D.N.C. July 12, 1991).   We deny Reeves-Bey's Motion for "Removal From Custody of the Federal B.O.P."   and his "Motion for Habeas Corpus Action Challenging My Confinement in a Mental Institution Be Joined to & Heard Along with the Current Action Pending Against Defendants."  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.